DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: in line 20, “orifice” should be changed to “orifices”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain numerous instances of limitations which lack antecedent basis, and duplicate recitations of structure.  The claims should be carefully reviewed and corrected.
Claim 1 line 12 recites “a fixer”.  It is unclear whether this is the same as the fixer previously recited, or a separate structure.   For the purposes of examination, the limitation is treated as referring to the previously recited structure.
Claim 1 line 15 recites “a magnet holder”.  It is unclear whether this is the same as the magnet holder previously recited, or a separate structure. For the purposes of examination, the limitation is treated as referring to the previously recited structure.
Claim 1 line 17 recites “a flywheel”.  It is unclear whether this is the same as the flywheel previously recited, or a separate structure. For the purposes of examination, the limitation is treated as referring to the previously recited structure.
Claim 3 line 2 recites “a first segment and a second segment”.  It is unclear whether this is the same as the two segments previously recited, or a separate structure. For the purposes of examination, the limitation is treated as referring to the previously recited structure.
Claim  5 recites the limitation "the multiple passing orifices" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “multiple third washers” in line 4, but does not require first or second washers.  It is therefore unclear how many washers or sets of washers are required by the claim.
Claim  6 recites the limitation "the hexagonal bolt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1.  In particular, the cited references do not disclose one of two segments of a loading sensor being accommodated in a second connection seat, the second connection seat being connected on a bottom of a fixer of a magnetoresistance mechanism, the other of the two segments being connected with a first connection seat, and the first connection seat being fixed on a frame; a first end of a magnet holder of the magnetoresistance mechanism being rotatably connected on the fixer by way of a rotary shaft”.
Chen (US 6,569,063), Petrillo (US 2021/0154517), Petrillo (US 2019/0217144), Huang (US 10,639,512), Chang (US 2017/0312581), Wu (US 2016/0153852) teach devices having flywheels with magnetic resistance devices and sensors.  None of these devices disclose the structure referenced above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784